                                            Case 3:21-cv-00261-JD Document 13 Filed 01/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANAN VARGHESE JACOB, et al.,                        Case No. 21-cv-00261-JD
                                                         Plaintiffs,
                                   8
                                                                                              ORDER DISMISSING COMPLAINT
                                                  v.
                                   9
                                                                                              Re: Dkt. No. 1
                                  10     DONALD J. TRUMP, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The complaint in this case attempts to allege nine claims under the United States

                                  14   Constitution and the Administrative Procedure Act, 5 U.S.C. § 706, against certain Presidential

                                  15   Proclamations said to impede the processing of “family-based immigration visas.” Dkt. No. 1 ¶

                                  16   7195. The complaint names 2,438 individual plaintiffs in 81 countries who “yearn for a life in the

                                  17   shining city upon a hill.” Id. ¶ 1. The complaint is 831 pages long, and plaintiffs have filed a self-

                                  18   styled “emergency” motion for injunctive relief, and a motion to certify a class. Dkt. Nos. 4, 5.

                                  19           The case cannot go forward on the complaint as it currently stands. Rule 8 of the Federal

                                  20   Rules of Civil Procedure requires “a short and plain statement of the claim showing that the

                                  21   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This requires a plaintiff to allege facts

                                  22   sufficient to plausibly state a claim for relief. “A claim has facial plausibility when the plaintiff

                                  23   pleads factual content that allows the court to draw the reasonable inference that the defendant is

                                  24   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

                                  25   Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

                                  26           The sprawling allegations for thousands of plaintiffs in the 831 pages of the complaint do

                                  27   not satisfy these basic pleading requirements. The body of the complaint is thin on facts and long

                                  28   on rhetoric and wholly conclusory statements. The massive length of the complaint exponentially
                                           Case 3:21-cv-00261-JD Document 13 Filed 01/13/21 Page 2 of 2




                                   1   compounds its lack of clarity and readability. Overall, the complaint does not reasonably or fairly

                                   2   apprise defendants of the claims that they might be called upon to answer. It also prevents the

                                   3   Court from meaningfully assessing whether plaintiffs are likely to prevail vel non on the ostensible

                                   4   merits, which is the essential element of preliminary injunctive relief. See Pangea Legal Servs. v.

                                   5   U.S. Dep’t of Homeland Sec., No. 20-CV-09253-JD, 2021 WL 75756, at *3 (N.D. Cal. Jan. 8,

                                   6   2021).

                                   7            Consequently, the Court dismisses the complaint on its own motion, with leave to amend.

                                   8   Plaintiffs may file an amended complaint that is consistent with this Order by February 19, 2021.

                                   9   Failure to meet this deadline may result in dismissal under Rule 41(b). All pending motions are

                                  10   terminated without prejudice and may be renewed as warranted after the filing of an amended

                                  11   complaint. Plaintiffs are also directed to comply with Civil L.R. 3-12 with respect to any potential

                                  12   overlap of their claims with those in Young et al v. Trump et al, Case No. 20-cv-07183-EMC.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: January 13, 2021

                                  15

                                  16
                                                                                                   JAMES DONATO
                                  17                                                               United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
